DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2021.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 08/09/2019 and 11/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2015/0303481 to Duong et al.
With respect to claims 1 and 10, Duong et al. teach a dry electrode film of an energy storage device, comprising: a dry active material; and a dry binder comprising PTFE binder (a fibrillizable binder) and PVDF binder (a microparticulate non-fibrillizable binder) having an average of 1 to 3 µm (a D50 particle size of about 0.5-40 µm), and wherein the dry electrode film is free-standing (Duong et al.: Sections [0008]-[0016], [0078], [0092], [0095] and [0148]).

With respect to claim 2, Duong et al. teach the dry electrode film, wherein the PVDF binder (the microparticulate non-fibrillizable binder) has an average of 1 to 3 µm (a D50 particle size of about 1-25 µm) (Duong et al.: Section [0148]).

With respect to claim 3, Duong et al. teach the dry electrode film, wherein the dry binder comprises 50 wt. % of PVDF binder (the microparticulate non-fibrillizable binder) (Duong et al.: Section [0085]).

With respect to claim 11, Duong et al. teach the dry electrode film, wherein the dry electrode film is substantially free of holes, cracks and surface pits (Duong et al.: Section [0102]).

With respect to claim 12, Duong et al. teach the same dry electrode film, therefor, lacking of any clear distinction between the claimed dry electrode film and those disclosed by Duong et al., it would be inherent for the dry electrode film has a tensile strength of at least about 1 N.  

With respect to claim 13, Duong et al. teach the dry electrode film, wherein the dry active material comprises graphite (Duong et al.: Section [0014]).

With respect to claim 14, Duong et al. teach the dry electrode film in contact with a current collector (Duong et al.: Section [0078]).

With respect to claim 15, Duong et al. teach a lithium ion battery comprising the electrode (Duong et al.: Section [0014]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0303481 to Duong et al. in view of US Patent Application Publication 2014/0030590 to Wang et al.
With respect to claims 4-7, Duong et al. do not specifically teach the dry electrode film, wherein the microparticulate non-fibrillizable binder is selected from at least one of cellulose and 
However, Wang et al. teach a solvent free process based graphene electrode comprising a dry binder, wherein the dry binder is CMC (Wang et al.: Section [0098]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duong et al. with the above teaching from Wang et al. with the motivation of having a means such the dry binder may comprise a thermoplastic resin, a thermoset resin, a rubber, a thermoplastic elastomer, or a combination thereof. Particularly useful binder materials are a fluoropolymer, polyolefin, styrene-butadiene rubber (SBR), or carboxymethylcellulose (CMC), or polyacrylic acid (PAA). The binder material is particularly advantageous if it is used in the form of fine particles (preferably with a diameter smaller than 10 .mu.m, more preferably smaller than 5 .mu.m, further preferably smaller than 1 .mu.m, even more preferably smaller than 0.5 .mu.m, and most preferably smaller than 100 nm) These binder/spacer particles are most preferably spherical in shape, although other shapes may be used, as recited in Wang et al., in section [0067].

With respect to claims 8 and 9, Duong et al. in view of Wang et al. teach the same binder of dry electrode film, therefor, lacking of any clear distinction between the claimed binder of dry electrode film and those disclosed by Duong et al. in view of Wang et al., it would have expected for the binder of dry electrode film of Duong et al. in view of Wang et al. to have the cellulose or the cellulose derivative has a number average molecular weight of about 10,000 to about 500,000, and the cellulose derivative has a degree of substitution of about 0.7 to about 1.5 as claimed lacking unexpected result showing otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        8/14/2021